Case 17-00683-ELG        Doc 47    Filed 01/21/20 Entered 01/21/20 11:37:07          Desc Main
                                  Document      Page 1 of 4



                          UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF COLUMBIA

IN RE:

JAMES V. MCLAUGHLIN                                Chapter 13
                                                   Case No. 17-00683-SMT
              Debtor

WELLS FARGO BANK, N.A.

              Movant

v.

JAMES V. MCLAUGHLIN
1345 SHEPHERD ST. N.W.
WASHINGTON, DC 20011
         (Debtor)

REBECCA A. HERR
185 ADMIRAL COCHRANE DR.
SUITE 240
ANNAPOLIS, MD 21401
          (Trustee)

              Respondents
                    MOTION FOR RELIEF FROM AUTOMATIC STAY

         Wells Fargo Bank, N.A. (“Movant”) by undersigned counsel, respectfully moves this

Honorable Court to terminate the Automatic Stay as to the real property located at 1345

Shepherd St NW, Washington, DC 20011 (“Property”), and, as grounds therefore, states as

follows.

         1.     This proceeding seeking relief under 11 U.S.C. § 362(d) is a contested matter

within the meaning of Fed. R. Bankr. P. 4001 and 9014, and this court has jurisdiction over this

matter pursuant to 28 U.S.C. § 157. This is a core proceeding pursuant to 28 U.S.C. §

157(b)(2)(G) and (b)(2)(O). Venue is proper pursuant to 28 U.S.C. § 1409(a).
Case 17-00683-ELG        Doc 47    Filed 01/21/20 Entered 01/21/20 11:37:07            Desc Main
                                  Document      Page 2 of 4



       2.      On December 6, 2017, the above named Debtor, James V. McLaughlin

(“Debtor”), filed in this court a Petition under Chapter 13 of the United States Bankruptcy Code.

Rebecca A. Herr (the “Trustee”) was appointed Chapter 13 trustee.

       3.      On or about October 7, 2005, James V. McLaughlin executed and delivered to

Wells Fargo Bank, N.A. an EquityLine Account Agreement and Disclosure Statement (the

“Note”) with a credit limit in the amount of FORTY-NINE THOUSAND DOLLARS AND NO

CENTS ($49,000.00), plus interest at the adjustable rate of 9.900% per annum, to be paid over

thirty (30) years. A copy of the Note is attached hereto as Exhibit A and incorporated herein.

       4.      To secure the repayment of the sums due under the Note, James V. McLaughlin

executed and delivered to Wells Fargo Bank, N.A. a Home Equity Credit Line Deed of Trust

(“HELOC”) dated October 7, 2005, encumbering the real property (“Property”) described as:




which has the address of 1345 Shepherd St NW, Washington, DC 20011. A Copy of the HELOC

is attached as Exhibit B and incorporated herein.

       5.      Wells Fargo Bank, N.A. services the loan on the Property referenced in this

Motion. In the event the automatic stay in this case is modified, this case dismisses, and/or the

Debtor(s) receive a discharge and a foreclosure action is commenced on the mortgaged property,

the foreclosure will be conducted in the name of Wells Fargo Bank, N.A. Wells Fargo Bank,

N.A., directly or through an agent, has possession of the Note. The Note is either made payable

to Movant or has been duly endorsed.

       6.      As of January 16, 2020, the Debtor owes an unpaid principal balance of

$39,633.15 and a total debt of $58,567.68 under the Note.
Case 17-00683-ELG          Doc 47      Filed 01/21/20 Entered 01/21/20 11:37:07         Desc Main
                                      Document      Page 3 of 4



         7.       As of January 7, 2020, the Debtor is post-petition due for October 20, 2019,

which includes the following missed payments:

 Number of              From                    To           Payment Amount        Total Due
  Missed
 Payments
    1*             October 20, 2019      October 20, 2019              $522.59        $451.45

     1           November 20, 2019     November 20, 2019               $495.06        $495.06

     1            December 20, 2019     December 20, 2019              $444.29        $444.29

                                                                     Suspense:         ($0.00)

                                                       Total Payments Past Due      $1,390.80

               *Partial payment in amount of $71.14 applied October payment

         8.       The value of the property is $838,500.00, according to the Debtor's Schedule "A".

         9.       The Debtor is in default under the Note.

         10.      The Debtor has not and cannot offer Movant adequate protection of its interest in

the Property, and Movant avers it is not adequately protected.

         11.      That the Debtor’s account delinquency constitute cause for relief from the

automatic stay.

         WHEREFORE, Wells Fargo Bank, N.A. prays that this Court issue an order terminating

or modifying the Automatic Stay under 11 U.S.C. § 362, as to the property located at 1345

Shepherd St NW, Washington, DC 20011, and granting the following:

         a.       Relief from the Automatic Stay allowing Movant to proceed under applicable

non-bankruptcy law to enforce its remedies to foreclose upon and obtain possession of the

Property and/or allowing Movant, through its agents, servicers and representatives to contact

Debtor and/or Debtor's counsel for the purpose of engaging in discussions and consideration for

possible loss mitigation options, solutions and/or resolutions with regard to the underlying
Case 17-00683-ELG          Doc 47    Filed 01/21/20 Entered 01/21/20 11:37:07        Desc Main
                                    Document      Page 4 of 4



mortgage and note, including, but not limited to loan modification, deed in lieu or other loss

mitigation alternatives.

       b.      That the Order be binding and effective despite any conversion of this bankruptcy

case to a case under any other chapter of Title 11 of the United States Code.

       c.      That the 14-day stay described by Bankruptcy Rule 4001(a)(3) be waived.

       d.      That it be exempted from further compliance with Fed. R. Bankr. P. 3002.1 in the

instant bankruptcy case.


Date: January 21, 2020

                                             Respectfully submitted,

                                                /s/ Craig B. Rule
                                             Craig B. Rule, Bar #1032659
                                             Orlans PC
                                             PO Box 5041
                                             Troy, MI 48007
                                             (248) 502-1400
                                             Attorneys for Wells Fargo Bank, N.A.
                                             crule@orlans.com
